Citation Nr: 1609078	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-48 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes) due to exposure to herbicides, or secondary to gout.

2.  Entitlement to a rating in excess of 20 percent for gout.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1976, from August 1977 to August 1981, and from May 1983 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Boise, Idaho currently has jurisdiction of the file.  

In in July 2015, the Veteran appeared at a hearing before a Veterans Law Judge, who is no longer available to issue a decision.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in November 2015, of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  The Veteran in December 2015 waived in writing his right to a second hearing and the Chairman has reassigned the matter to the undersigned Veterans Law Judge.  A transcript of the hearing before the prior Veterans Law Judge is in the record.

Following the issuance of the supplemental statement of the case in March 2014, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In a rating decision in August 2015, the RO denied the claim for new and material evidence to reopen the claim of service connection for hypertension, to include as secondary to gout.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from the date of notification to file a notice of disagreement to initiate an appeal of the claim.

In May 2014, the Veteran submitted a writing raising the issue of an earlier effective date for gout.

In July 2015, the Veteran submitted various documents which raised claims of service connection for a tear of the plantar plate; service connection for residuals of hallux rigidus surgery, service connection for neuroma; service connection for hammer toes of the right second, third, and fourth toes; service connection for acquired pes cavus; new and material evidence to re-open a claim for service connection for left elbow arthritis; new and material evidence to re-open a claim for service connection for right knee arthritis; new and material evidence to re-open a claim for service connection for left knee arthritis; new and material evidence to re-open a claim for service connection for right carpal tunnel syndrome; new and material evidence to re-open a claim for service connection for left carpal tunnel syndrome; new and material evidence to re-open a claim for service connection for right shoulder arthritis; new and material evidence to re-open a claim for service connection for left shoulder arthritis; new and material evidence to re-open a claim for service connection for right hand arthritis; new and material evidence to re-open a claim for service connection for left hand arthritis; new and material evidence to re-open a claim for service connection for thoracolumbar spine arthritis, all to include as caused or aggravated by gout.  

The issues of an earlier effective date for gout, service connection for a tear of the plantar plate; service connection for residuals of hallux rigidus surgery, service connection for neuroma; service connection for hammer toes of the right second, third, and fourth toes; service connection for acquired pes cavus; new and material evidence to re-open a claim for service connection for left elbow arthritis; new and material evidence to re-open a claim for service connection for right knee arthritis; new and material evidence to re-open a claim for service connection for left knee arthritis; new and material evidence to re-open a claim for service connection for right carpal tunnel syndrome; new and material evidence to re-open a claim for service connection for left carpal tunnel syndrome; new and material evidence to re-open a claim for service connection for right shoulder arthritis; new and material evidence to re-open a claim for service connection for left shoulder arthritis; new and material evidence to re-open a claim for service connection for right hand arthritis; new and material evidence to re-open a claim for service connection for left hand arthritis; new and material evidence to re-open a claim for service connection for thoracolumbar spine arthritis have been raised by the record in May 2014 and July 2015 statements and documents, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for gout.  Since the last VA examination in January 2014, the Veteran testified that his gout condition has worsened with symptoms called tophi appearing in his feet, hands, and ears.  In addition, gout had previously manifested bilaterally in the first metatarsal phalangeal joints.  In December 2014 and February 2015, the Veteran underwent surgery on the right first metatarsal phalangeal joint.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993)

The file indicates that the surgery was performed by a private podiatrist, Dr. K. Kinghorn, and additional care has been rendered by Dr. C. Hirose and others associated with the St. Alphonsus Medical Group, Idaho Foot & Ankle Associates, and Boise Physical Medicine and Rehabilitation Clinic.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).
In addition, as to the claim for diabetes, the Veteran has asserted that the diabetes is due to either his gout disability or as the result of herbicide or pesticide exposure while he was stationed in the Panama Canal Zone from February 1975 to October 1976.  The RO requested whether herbicides were used in the Panama Canal Zone and received a negative reply in July 2009.  The Veteran has submitted news articles and other documentation that herbicides were used in the 60s to late 70s.  

When asked to provide a more specific time frame for herbicide exposure, e.g., two months, the Veteran replied he could not be any more specific than to say that he was exposed the entire time he served in the Panama Canal Zone.  In addition, the Veteran has submitted documentation, including documentation from the Department of Defense which establishes that pesticides were used in the Zone, which included DDT, 2, 4, 5-T, and 2, 4-D.  The Veteran also asserts these chemicals are also part of the Agent Orange herbicides or contain the same active ingredients that cause disabilities such as diabetes.

VA has a duty to assist in obtaining records from another Federal agency, 38 C. F. R. § 3.159 (c) (2), the RO should request from these materials, the Board has determined that the RO should make another attempt to verify whether the veteran was exposed to herbicides.  The request should be broken down into as many requests to the JSRRC or other sources as needed to cover the Veteran's service in the Zone and should include copies of the Veteran's research about herbicide use in the Panama Canal Zone.  

The Veteran has also identified treatment at various VAMC facilities.  While it appears all treatment at the California VAMCs and the Idaho facilities are complete to the date the case was certified for appeal to the Board, there is no indication records were ever requested from the VAMC facilities identified by the Veteran in Tucson, Arizona, San Antonio, Texas, and Fort Smith, Arkansas.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

At a minimum, the Board finds the Veteran has established he was exposed to pesticides.  After the record development is completed, and exposure to herbicides is not verified, the Board has determined the RO should provide Veteran a VA examination to determine whether the Veteran's diabetes is the result of his service in the Panama Canal Zone as due to exposure to pesticides.  The examiner should also review the medical literature submitted by the Veteran suggesting gout is a risk factor for the onset of diabetes and determine if the Veteran's diabetes is the result of his gout disability.

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain authorization from the Veteran and then obtain treatment records for the Veteran from Dr. C. Hirose and others associated with the St. Alphonsus Medical Group, Idaho Foot & Ankle Associates, and Boise Physical Medicine and Rehabilitation Clinic.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain all VA treatment records for the Veteran dated from February 2013 to the present.

In addition, obtain all VA medical records, electronic or paper, from the Tucson, Arizona VAMC, San Antonio, Texas VAMC, and the Fort Smith, Arkansas VAMC and associated outpatient clinics.  The RO is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  Request from the proper Federal Custodian of Army records, the National Personnel Records Center, the Appellant's service department, and any other appropriate source to include the National Archives and Records Administration, whether Agent Orange or other herbicides were used in the Panama Canal Zone for the period February 1975-October 1976.  Include copies of the materials submitted by the Veteran indicating herbicide use in the 1960s and 1970s in the Panama Canal Zone.  The RO should make multiple requests in 2-month increments to cover the Veteran entire time in the Panama Canal Zone.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Appellant notified in accordance with 38 C.F.R. § 3.159.

4.  After the record development is completed, provide the Veteran with a VA examination to determine the severity of his gout disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether there is any evidence currently or at any time during the period of the Veteran's claim that the Veteran had gout in any location other than the first metatarsal phalangeal joint of each foot.

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, and if there is no verification of herbicide use on the Panama Canal Zone during the Veteran's service in the Zone, provide the Veteran with a VA diabetes examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the diabetes disability began in service or is causally and etiologically related to service.

The examiner is asked to comment on the literature and documentation submitted by the Veteran regarding the pesticides used in the Panama Canal Zone, specifically Chlordane, DDT, 2, 4, 5-T, and 2, 4-D.

If the examiner determines that diabetes is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) diabetes was caused by or aggravated by the Veteran's service connected disabilities, specifically gout.

The examiner is specifically asked to comment on the literature submitted by the Veteran that gout is an independent risk factor for the development of diabetes mellitus, type II.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







